Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and Species E (Fig. 10 and claims 1, 2,4-11 and 20) in the reply filed on 10/25/2022 is acknowledged.
Claims 3 and 12-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/spieces, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2022.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitations of "and/or", as recited in Claims 1, 2, 9, 10 and 20, are unclear as to which structure is claimed.  For examination purposes, the examiner has interpreted this limitation to mean “or”. Clarification is requested. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anbai et al. (US 2010/0140801, as disclosed in the IDS).
As for claim 1, Anbai et al. disclose in Figs. 6-7 and the related text a chip packaging structure, comprising: 
a first chip 3a1, wherein the first chip comprises a front (lower) surface and a back (upper) surface, the front (lower) surface of the first chip 3a1 is a functional surface having at least one transistor ([0050] teaches the first chip 3a1 is memory chip/DRAM, therefore it is inherent that the first chip 3a1 having at least one transistor), the back surface of the first chip is a non-functional surface (figs. 4-7), the front (lower) surface of the first chip 3a1 comprises a plurality of pins 33, and the plurality of pins 33 on the front surface of the first chip 3a1 are pins disposed on a first redistribution layer 35 on the front surface of the first chip (fig. 7) or pin pads directly formed on the front surface of the first chip;
a second chip 3b1, wherein the second chip comprises a front (upper) surface and a back (lower) surface, the front surface of the second chip is a functional surface, the back surface of the second chip is a non-functional surface (figs. 4-7), and the front surface of the second chip is provided with a second redistribution layer (bonding pads, [0064]), wherein the back surface of the second chip is bonded to the back surface of the first chip (figs. 4-7); 
an encapsulating material 21, wherein the encapsulating material wraps the first chip 3a1 and the second chip 3b1; and 
a plurality of through holes (where 31 formed in), wherein the plurality of through holes comprise at least one first through hole penetrating from a part of the plurality of pins 33 on the front surface of the first chip to the second redistribution layer through the first chip and the second chip (fig. 7), and/or at least one second through hole penetrating from the first redistribution layer to the back surface of the second chip through the encapsulating material and at least one third through-hole penetrating from the back surface of the second chip to the second redistribution layer through the second chip, wherein 
each of the plurality of through holes is filled with a conductive material 31, and a part of the plurality of pins 33 on the front surface of the first chip 3a1 and/or the pins on the first redistribution layer are electrically connected with a part of pins on the second redistribution layer through the conductive material.  

As for claim 5, Anbai et al. disclose  the chip packaging structure according to claim 1, wherein the back surface of the first chip 3a1 and the back surface of the second chip 3b1 are bonded to each other by a binding material (adhesive material, [0035] Fig. 7). 

As for claim 6, Anbai et al. disclose the chip packaging structure according to claim 1, wherein the back surface of the first chip and the back surface of the second chip are made of a same material (fig. 1 and [0029]), and the back surface of the first chip 3a1 and the back surface of the second chip 3b1 are directly fixedly bonded (figs. 1-7).  
 The limitation of “bonded after being ground” is directed to a process by which the product is made. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Because the product by process does not change the end product, Applicant’s claimed invention does not distinguish over prior art. See MPEP § 2113.


Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anbai et al..
As for claim 2, Anbai et al. disclosed substantially the entire claimed invention as applied in claim 1, except an area of the second redistribution layer is greater than that of the front surface of the second chip, and/or an area of the first redistribution layer is greater than that of the front surface of the first chip. 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include an area of the second redistribution layer is greater than that of the front surface of the second chip, and/or an area of the first redistribution layer is greater than that of the front surface of the first chip, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Anbai et al. in view of Kim et al. (US 7,525,186). 
As for claim 4, Anbai et al. disclosed substantially the entire claimed invention according to claim 1, except wherein among the plurality of through holes, an insulation layer is formed on an inner wall of through holes penetrating the first chip or the second chip, wherein the insulation layer electrically isolates the conductive material in the through holes from the first chip or the second chip.  
Kim et al. teach in Figs. 2A-2H and the related text among the plurality of through holes, an insulation layer 144 is formed on an inner wall of through holes penetrating the first chip or the second chip 120, wherein the insulation layer 144 electrically isolates the conductive material 130 in the through holes from the first chip or the second chip (fig. 2H).  
Anbai et al. and Kim et al. are analogous art because they both are directed to stack packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Anbai et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anbai et al. to include wherein among the plurality of through holes, an insulation layer is formed on an inner wall of through holes penetrating the first chip or the second chip, wherein the insulation layer electrically isolates the conductive material in the through holes from the first chip or the second chip as taught by Kim et al. in order to protect conductive elements. 


Claim 7-9 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anbai et al. in view of Yu et al. (US 8,754,514).
As for claim 7-9 and 20, Anbai et al. disclosed substantially the entire claimed invention according to claim 1, except wherein a front surface of the third chip is a functional surface, a back surface of the third chip is a non-functional surface, the front surface of the third chip comprises a plurality of pins, the plurality of pins on the front surface of the third chip are pins disposed on a third redistribution layer on the front surface of the third chip or pin pads directly formed on the front surface of the third chip; a part of the plurality of pins on the front surface of the third chip are electrically connected with a part of the plurality of pins on the front surface of the first chip by a bonding material; and a part of the plurality of pins 604 on the front surface of the third chip correspond to positions not covered by a second chip; and the plurality of through holes further comprise at least one fifth through hole, wherein the at least one fifth through hole penetrates to a part of the plurality of pins on the front surface of the third chip through the second chip or the first chip, and the at least one fifth through hole is filled with the conductive material, wherein a part of the pins on the second redistribution layer are electrically connected with a part of the plurality of pins on the front surface of the third chip through the conductive material in the at least one fifth through hole; and the encapsulating material further wraps the third chip, and fills a gap between the third chip and the first chip and/or the second chip.
Yu et al. teach in Figs. 1-8 and the related a third chip (Chip 1), wherein a front (upper) surface of the third chip is a functional surface, a back surface of the third chip is a non-functional surface (fig. 1), the front surface of the third chip (Chip 1) comprises a plurality of pins 604, the plurality of pins 604 on the front surface of the third chip are pins disposed on a third redistribution layer (602/chip pads that formed below 602) on the front surface of the third chip (Chip 1) or pin pads directly formed on the front surface of the third chip; a part of the plurality of pins 604 on the front surface of the third chip are electrically connected with a part of the plurality of pins (pads that formed below Chip 2, fig. 1) on the front surface of the first chip (fig. 2) by a bonding material 702/704/802 (figs. 1 and 8); and a part of the plurality of pins 604 on the front surface of the third chip (Chip 1) correspond to positions not covered by a second chip (Chip 3); and the plurality of through holes further comprise at least one fifth through hole, wherein the at least one fifth through hole penetrates to a part of the plurality of pins on the front surface of the third chip through the second chip or the first chip, and the at least one fifth through hole (where via 102 formed) is filled with the conductive material 102, wherein a part of the pins 604 on the second redistribution layer 114 are electrically connected with a part of the plurality of pins 604 on the front surface of the third chip (Chip 3) through the conductive material 102 in the at least one fifth through hole (fig. 1); and wherein the encapsulating material 106/layer between 106 and 108/108 further wraps the third chip (Chip 1), and fills a gap between the third chip and the first chip and/or the second chip (fig. 1).  
Anbai et al. and Yu et al. are analogous art because they both are directed to stack packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Anbai et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anbai et al. to include said structure as claimed in claims 7-9 and 20, as taught by Yu et al., in order to improve density of the device. 


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Anbai et al. in view of Nayan et al. (CN 107634049, as provided in the IDS)
As for claim 10-11, Anbai et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the first redistribution layer and/or the second redistribution layer are/is of a multi-layer redistribution layer structure, and the multi-layer redistribution layer structure comprises a plurality of sub-redistribution layers; and a pad layer and at least one solder ball formed on the second redistribution layer.
Nayan et al. teach in Figs. 1-6 and the related text a first redistribution layer 2 and/or the second redistribution layer 3 are/is of a multi-layer redistribution layer structure (fig. 7), and the multi-layer redistribution layer structure comprises a plurality of sub-redistribution layers (metal layers/vias, figs. 4-6); and a pad layer (metal layer under layer 9) and at least one solder ball 9 formed on the second redistribution layer 3.
Anbai et al. and Nayan et al. are analogous art because they both are directed to stack packaging structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Anbai et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Anbai et al. to include the first redistribution layer and/or the second redistribution layer are/is of a multi-layer redistribution layer structure, and the multi-layer redistribution layer structure comprises a plurality of sub-redistribution layers and a pad layer and at least one solder ball formed on the second redistribution layer as taught by Nayan et al., in order to improve electrical connections (Nayan et al. [0025]-[0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811